BURKE, District Judge.
The statute (Title 26 U.S.C.A. § 1624) provides a method for determining validity of the seizure and detention of the vehicle in question. The procedure provided thereby is the proper remedy. In re Behrens, 2 Cir., 39 F.2d 561; U. S. v. Chicelli, D.C., 10 F.Supp. 900. When the stay granted herein is vacated, the Government authorities will be free to follow the procedure there indicated in order that persons claiming the property seized may compel forfeiture proceedings.
The stay should be vacated and the relief sought herein should be denied.